Citation Nr: 1211561	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-26 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2008, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for service-connected bilateral pes planus, rated as noncompensable for the time period prior to August 8, 2007, and as 10 percent disabling beginning on August 8, 2007.

3.  Entitlement to an increased rating for service-connected obstructive sleep apnea, currently rated as 50 percent disabling.  

4.  Entitlement to an increased rating for bilateral temporomandibular joint dysfunction with left paresthesia, status post maxillary surgery, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected gout of the right great toe, currently rated as 20 percent disabling.

6.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently rated as 10 percent disabling. 

7.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated as 10 percent disabling. 

8.  Entitlement to an increased rating for chronic sprains of the right ankle, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for chronic sprains of the left ankle, currently rated as 10 percent disabling.

10.  Entitlement to an increased rating for tinnitus of the left ear, currently rated as 10 percent disabling.

11.  Entitlement to an increased rating for service-connected hypertension, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The September 2006 rating decision denied increased ratings for obstructive sleep apnea, gout of the right toe, bilateral temporomandibular joint dysfunction with left paresthesia status post maxillary surgery, degenerative joint disease of the right knee, degenerative joint disease of the left knee, chronic sprains of the right ankle, chronic sprains of the left ankle, tinnitus of the left ear, hypertension, and bilateral pes planus.  Thereafter, in an April 2008 rating decision, the RO increased the evaluation of bilateral pes planus from noncompensable to 10 percent, effective from August 8, 2007.  The August 2008 rating decision granted a TDIU and assigned an effective date of May 8, 2008.  The appellant appealed the denials of the increased ratings, as well as the effective date assigned for the TDIU, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on February 14, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.


FINDINGS OF FACT

1.  In a statement received by VA in June 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement to increased rating for his service-connected bilateral pes planus, obstructive sleep apnea, gout of the right great toe, bilateral temporomandibular joint dysfunction with left paresthesia status post maxillary surgery, degenerative joint disease of the right knee, degenerative joint disease of the left knee, chronic sprains of the right ankles, chronic sprains of the left ankle, tinnitus of the left ear, and hypertension.

2.  The Veteran met the percentage requirements under 38 C.F.R. § 4.16(a) for TDIU as of December 1, 2001.

3.  The Veteran filed a claim for entitlement to a TDIU on April 12, 2006. 

4.  The preponderance of the evidence of record reflects that the Veteran was unable to secure and maintain gainful employment as a result of service-connected disabilities as of December 9, 2005.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met for the issues of entitlement to increased rating for his service-connected bilateral pes planus, obstructive sleep apnea, gout of the right great toe, bilateral temporomandibular joint dysfunction with left paresthesia status post maxillary surgery, degenerative joint disease of the right knee, degenerative joint disease of the left knee, chronic sprains of the right ankles, chronic sprains of the left ankle, tinnitus of the left ear, and hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue of entitlement to an earlier effective date for the grant of a TDIU has been obtained.

3.  The requirements for an earlier effective date of December 9, 2005, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.16 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant, in correspondence received by VA in June 2009, has withdrawn his appeal of entitlement to increased ratings for his service-connected bilateral pes planus, obstructive sleep apnea, gout of the right great toe, bilateral temporomandibular joint dysfunction with left paresthesia status post maxillary surgery, degenerative joint disease of the right knee, degenerative joint disease of the left knee, chronic sprains of the right ankle, chronic sprains of the left ankle, tinnitus of the left ear, and hypertension.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to increased ratings for his service-connected bilateral pes planus, obstructive sleep apnea, gout of the right great toe, bilateral temporomandibular joint dysfunction with left paresthesia status post maxillary surgery, degenerative joint disease of the right knee, degenerative joint disease of the left knee, chronic sprains of the right ankle, chronic sprains of the left ankle, tinnitus of the left ear, and hypertension.  

DUTIES TO NOTIFY AND ASSIST

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of a TDIU in the August 2008 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date prior to May 8, 2008, for the grant of a TDIU. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a statement of the case and a supplemental statement of the case, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disabilities, and not whether he satisfied the criteria for an effective date earlier than May 8, 2008.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

A claim for TDIU is an application for increased compensation within the meaning of the statute because the claimant is attempting to show that his service-connected disability has worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196   (1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p)  Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

The question of whether there is an inability to engage in substantial gainful activity must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2011). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

The evidence reflects that the Veteran filed his claim for entitlement to a TDIU on April 12, 2006.  The claim was denied in a September 2006 rating decision.  The Veteran filed a notice of disagreement in September 2006, and in July 2007 the RO issued a statement of the case.  In July 2007, the Veteran perfected his appeal.  Thereafter, based upon a May 8, 2008 letter from the Veteran's VA physician, the RO granted a TDIU and assigned May 8, 2008, as the effective date of the award.  The Veteran appealed the effective date assigned.
 
In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to an earlier effective date for the grant of TDIU.  On April 12, 2006, VA received the Veteran's application for a TDIU.  He indicated that he was last gainfully employed in December 2005 at the United States Postal Service.  He indicated that he did not pass the probationary period due to his inability to keep up with the required pace as a result of his service-connected disabilities.  He also submitted a January 2006 letter from the United States Postal Service, stating that he was to be separated from the Post Office effective December 9, 2005 for not meeting the requirements of the position.  

The claim of entitlement to a TDIU was initially denied in the September 2006 rating decision because although the Veteran met the minimum schedular criteria for a TDIU (he has 10 service-connected disabilities, a combined evaluation for compensation of 80 percent, and one disability rated at least at 40 percent, since December 1, 2001), he was not found to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, he was considered to be capable of gainful employment based upon the July 2006 VA examiner's opinion that the Veteran could perform sedentary work.  

In response to this denial, the Veteran submitted a statement in October 2006, which indicates that he is unable to maintain even a sedentary job.  He indicated that he was told by an employee of the Wyoming Department of Workforce Service that there are no sedentary type jobs for the Veteran in Wyoming and the Veteran would need to relocate and be retrained in another field in order to qualify for a sedentary job.  The Veteran indicated that housing and moving costs would preclude him from such relocation in order to find a sedentary job.

The claim for entitlement to a TDIU was later granted on the basis of a May 8, 2008 VA physician's opinion that the Veteran is limited in his occupational capacity, and it is more likely than not that he is impaired and limited in acquisition of gainful employment due to service-connected disabilities.  

The Board finds that April 12, 2006 is the date of the Veteran's claim for a TDIU for effective date purposes.  The Board also notes that effective December 1, 2001, the Veteran met the schedular requirements for a TDIU as he had a combined rating of 80 percent and one disability was at least 40 percent.  38 C.F.R. § 4.16(a).  Additionally, despite the July 2006 opinion that the Veteran was capable of sedentary employment, based upon the Veteran's October 2006 statement, and the Veteran's testimony at the videoconference hearing that he attempted part-time employment since December 2005, the Board finds that the Veteran was unable to maintain gainful employment since December 9, 2005.  Sedentary employment, given the Veteran's education and experience, and in the Veteran's area, is not feasible.  As such, the Board finds that the Veteran was not capable of substantially gainful employment as of December 9, 2005.

In sum, VA received the Veteran's claim for TDIU on April 12, 2006.  Additionally, the Veteran met the schedular criteria for TDIU as of December 1, 2001.  38 C.F.R. § 4.16(a).  Moreover, the Board finds that the preponderance of the evidence shows that the Veteran was unemployable due to service-connected disabilities as of December 9, 2005.  Therefore, because the claim for a TDIU was received within one year of this date, the effective date for the award of TDIU should be December 9, 2005, as that is the earliest date it is factually ascertainable that the Veteran was unemployable due to service-connected disabilities.  The Veteran's application was received within one year of that date and the Veteran met the minimum schedular criteria at that time as well.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 



ORDER

The appeal of the issues of entitlement to increased ratings for his service-connected bilateral pes planus, obstructive sleep apnea, gout of the right great toe, bilateral temporomandibular joint dysfunction with left paresthesia status post maxillary surgery, degenerative joint disease of the right knee, degenerative joint disease of the left knee, chronic sprains of the right ankles, chronic sprains of the left ankle, tinnitus of the left ear, and hypertension is dismissed.

An earlier effective date of December 9, 2005, for the award of a TDIU is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


